UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7115


VAUGHN FLETCHER,

                  Plaintiff - Appellant,

             v.

H. J. PONTON, Warden; G. BUGG, Grievance Coordinator; P.
WHITE, Regional Ombudsman,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00251-RAJ-FBS)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vaughn Fletcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vaughn    Fletcher   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Fletcher v. Ponton, No. 2:09-cv-00251-

RAJ-FBS (E.D. Va. June 3, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                   2